Citation Nr: 0430374	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-08 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1955 to December 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2002 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran did not have seizures in service.

3.  There is no competent medical evidence relating a current 
seizure disorder to the veteran's service.

CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1131, 5107(West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

In a September 2001 VCAA notice letter, the RO informed the 
veteran of the elements of a successful service connection 
claim and notified him of the evidence needed to substantiate 
his claim, the evidence VA had obtained, and the evidence 
which he should identify or submit.  The RO's letter notified 
the veteran that it was his responsibility to support his 
claim with appropriate evidence.  The RO's letter then 
provided the veteran with contact information if he had 
questions or needed assistance.  A statement of the case 
furnished to the veteran in February 2003 set forth 38 C.F.R. 
§ 3.159, VA assistance in developing claims, and advised the 
veteran of the reasons and bases for the denial of his claim.  
A supplemental statement of the case furnished in April 2003 
advised the veteran of the reasons and bases for the 
continued denial of his claim.

The RO's letter to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did, as noted above, advise him 
that it was his ultimate responsibility to support his claim 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error, particularly 
where the veteran was requested to submit medical evidence 
linking a current disability to his active service.  The 
Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements 
would be harmless and non-prejudicial, in that the veteran 
has not identified any pertinent records to be obtained by 
VA.  In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice specific to the instant 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).
    
VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
post-service VA treatment records.  Although the veteran has 
claimed that there are service medical records showing 
treatment for seizures, in October 1997, the Naval Reference 
Branch of the National Personnel Records Center (NPRC) 
reported that all service medical records had been provided 
to VA.  For the reasons stated below, the Board has found 
that a medical examination and opinion are not necessary to 
decide this appeal.  The veteran and his representative have 
not identified any additional evidence which might be 
pertinent to the claim on appeal.  The Board finds, 
therefore, that the case is ready for appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

Epilepsies may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

III. Factual Background and Analysis

The veteran contends that he has a seizure disorder which had 
onset during his active service.  He has stated that in 
service in 1958 he was treated for seizures at a Naval 
hospital in Oakland, California.  However, the veteran's 
service medical records are entirely negative for any 
complaint, findings, or diagnosis of seizures or a seizure 
disorder.  The service medical records show that the veteran 
was an inpatient at the Naval Hospital, Oakland, California, 
from May to July 1958 for evaluation and treatment of a 
pilonidal cyst.  The hospital record contained no reference 
to a seizure.  At an examination for separation in December 
1958, the veteran's head, face, neck, and scalp were 
evaluated as normal.  As noted above, the NPRC has reported 
that its Naval Reference Branch has no additional records of 
the veteran's in-service hospitalization and that his service 
medical records were provided to VA.  Based on this record, 
the Board finds that the veteran was not treated for a 
seizure in service and his recollection of such treatment is 
not accurate.

At a VA examination in December 1966, the veteran made no 
complaint of having had seizures and did not give a history 
of seizures while he was on active duty in the 1950s.  There 
is no medical evidence of record of a diagnosis of a seizure 
disorder in early post-service years or, indeed, for decades 
thereafter.  The Board, therefore, finds that a seizure 
disorder was not manifested within one year of the veteran's 
separation from service, and so there is no basis on which to 
allow presumptive service connection for a seizure disorder.  
See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

VA treatment records dated in 2000 note a history of a 
seizure disorder and that the veteran had been prescribed 
Tegretol.  The VA treatment records do not contain any 
finding or opinion that a current seizure disorder is related 
to the veteran's active service.  A VA treatment record in 
June 2001 noted that the veteran said that he had been taking 
Tegretol for ten years but he did not know why he had been 
doing so.

A regulation implementing the VCAA relates to providing 
medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) (2004) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii)	Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.

There is no competent lay or medical evidence of record 
showing that the veteran had a seizure while on active duty.  
While the veteran is competent to convey matters which can be 
observed and described by a lay person, he is not qualified 
to offer an opinion on a question of medical diagnosis.  See 
38 C.F.R. § 3.159(a) (2004);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For that reason, and in the absence 
of any competent evidence that the veteran had a seizure 
during his active service, the Board finds that the competent 
evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service related to a 
seizure disorder.  There is no competent medical evidence 
linking a current seizure disorder to an established event, 
injury, or disease in service.  The Board concludes that an 
examination and opinion is not necessary to decide the claim 
on appeal.

The Board finds that the veteran's statements that he had 
seizures in service are beyond his competence, as he is not 
qualified to diagnose seizures.  Espiritu, supra.  There is 
thus no competent evidence that the veteran had any seizures 
during his active service, and there is no competent medical 
evidence linking a current seizure disorder to any incident 
or manifestation during the veteran's service or during the 
year following the veteran's separation from service.  The 
Board concludes that the preponderance of the credible 
evidence of record is against the claim for service 
connection for a seizure disorder on a direct or presumptive 
basis.  See 38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2004).  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002). 
  



ORDER

Entitlement to service connection for a seizure disorder is 
denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



